                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-155-KDB-DCK

 EQUAL EMPLOYMENT OPPORTUNITY                           )
 COMMISSION,                                            )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )       ORDER
                                                        )
 SPENCER GIFTS, LLC,                                    )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Status Report” (Document

No. 23) filed August 8, 2019. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the Status Report and the record, the undersigned will lift the stay requested by the parties to pursue

settlement and set revised case deadlines. See (Document Nos. 20 and 21).

          The undersigned notes that the parties’ settlement efforts reached an impasse and that

Defendant has failed to timely file a Status Report or proposed deadlines. See (Document Nos.

21, 22 and 23).

          IT IS, THEREFORE, ORDERED that the case deadlines in this matter are revised as

follows:

                 Rule 26 Disclosures                   September 6, 2019;

                 Expert Reports:                       October 30, 2019 (Plaintiff)

                                                       November 27, 2019 (Defendant)

                 Discovery Completion                  February 20, 2020;

                 Dispositive Motions                   March 20, 2020;
    Jury Trial                        September 21, 2020.

SO ORDERED.


                 Signed: August 20, 2019




                                 2
